DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 25, 2019 and February 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Rejection under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Claims 15 – 19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
4.	Claim limitation “a file server communicatively coupled to the cold tier translator, the file server configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 USC 102(a)(1) as being anticipated by Tsunchike Baba et al. (U.S. Patent Publication 20080263390).


With respect to claim 1, Baba teaches:
receiving at a file server, a request from a user device for data represented by a virtual cluster descriptor (see paragraph [0109], where a user may request via the HA requirement setting unit, or server, cluster information);
querying an identifier map using an identifier of the virtual cluster descriptor (see paragraph [0111], referencing Fig. 8., where an identifier of the cluster may be queried);
responsive to the identifier map indicating that the requested data is stored at a location remote from the file server, accessing a cold tier translation table that stores a mapping between an identifier of each of a plurality of virtual cluster descriptors and a storage location of data associated with the respective virtual cluster descriptor (see 
querying the cold tier translation table using the identifier of the virtual cluster descriptor associated with the requested data to identify a storage location of the requested data (see paragraphs [0115], where a cold standby can be queried for a mapping in a failover correspondence table associated with the cluster); and
loading the requested data to the file server from the identified storage location (see paragraphs [0115], where a cold standby stores a mapping in a failover correspondence table associated with the cluster).

With respect to claim 2, Baba teaches:
responsive to the identifier map indicating that the requested data is stored locally at the file server, retrieving the requested data from the file server and providing the requested data to the user device (see paragraph [0080], where the user interface displays the results, also see paragraph [0128] and Fig. 16, where the data may be stored locally).

With respect to claims 3 and 17, Baba teaches:
sending the user device a notification further in response to the identifier map indicating that the requested data is stored at the location remote from the file server, the notification causing the user device to resend the request for data after a specified interval of time (see paragraph [0143], where data is sent in response to a change to the cluster over time).

	With respect to claims 4, 12, and 18, Baba teaches:


With respect to claims 5, 13, and 19, Baba teaches:
wherein the notification causes the user device to increase an amount of time between each subsequent request for data (see paragraph [0143], where data is sent in response to a change to the cluster over time).



With respect to claims 6 and 14, Baba teaches:
identifying a set of data stored at the file server that is to be offloaded from the file server to new locations remote from the file server, the identified set of data associated with a second virtual cluster descriptor (see paragraphs [0129],and [0130], where the local data and the takeover address for the virtual cluster are identified); and
updating the cold tier translation table to map an identifier of the second virtual cluster descriptor to the new locations remote from the file server (see paragraphs [0129],and [0130], where the local data and the takeover address for the virtual cluster are identified, along with a hot standby).

With respect to claim 7, Baba teaches:
wherein the identifier map stores a mapping between an identifier of a virtual cluster descriptor and a physical storage location at the file server if data corresponding to the virtual cluster descriptor is stored at the file server, and wherein the identifier map stores a mapping between the identifier of the virtual cluster descriptor and an empty location if the data corresponding to the virtual cluster descriptor is stored remotely from 




With respect to claim 8, Baba teaches:
receiving at a file server, a request for data stored at a cold storage location remote from the file server (see paragraph [0109], where a user may request via the HA requirement setting unit, or server, cluster information);
accessing a cold tier translation table that stores a mapping between an identifier of each of a plurality of virtual cluster descriptors and a storage location of data associated with the respective virtual cluster descriptor (see paragraphs [0115], where a cold standby stores a mapping in a failover correspondence table associated with the cluster);
querying the cold tier translation table using an identifier of a virtual cluster descriptor associated with the requested data to identify a storage location of the requested data (see paragraphs [0115], where a cold standby can be queried for a mapping in a failover correspondence table associated with the cluster); and
loading the requested data to the file server from the identified storage location (see paragraphs [0115], where a cold standby stores a mapping in a failover correspondence table associated with the cluster).

With respect to claim 9, Baba teaches:
storing at the file server, an identifier map that stores a mapping between an identifier of a virtual cluster descriptor and a physical storage location at the file server if data corresponding to the virtual cluster descriptor is stored at the file server, and that 

With respect to claim 10, Baba teaches:
querying the identifier map using the identifier of the virtual cluster descriptor associated with the requested data (see paragraph [0111], referencing Fig. 8., where an identifier of the cluster may be queried); and
querying the cold tier translation table responsive to the identifier map indicating that the requested data is stored at a location remote from the file server (see paragraphs [0115], where a cold standby stores a mapping in a failover correspondence table associated with the cluster, also see paragraph [0111], referencing Fig. 8., where an identifier of the cluster may be queried).

With respect to claim 11, Baba teaches:
sending the user device a notification in response to the request for the data, the notification causing the user device to resend the request for data after a specified interval of time (see paragraph [0143], where data is sent in response to a change to the cluster over time).

With respect to claim 15, Baba teaches:
a cold tier translator storing translation tables that map identifiers of each of a plurality of virtual cluster descriptors to a physical storage location of data corresponding to each virtual cluster descriptor; and a file server communicatively 

query the cold tier translator using an identifier of a virtual cluster descriptor associated with requested data to identify a storage location of the requested data (see paragraphs [0115], where a cold standby can be queried for a mapping in a failover correspondence table associated with the cluster); and
load the requested data to the file server from the identified storage location (see paragraphs [0115], where a cold standby stores a mapping in a failover correspondence table associated with the cluster).

With respect to claim 16, Baba teaches:
a cold tier offloader communicatively coupled to the file server and configured to:
identify a set of data stored at the file server that is to be offloaded from the file server to new locations remote from the file server, the identified set of data associated with a second virtual cluster descriptor; and update the cold tier translation table to map an identifier of the second virtual cluster descriptor to the new locations remote from the file server (see paragraphs [0129],and [0130], where the local data and the takeover address for the virtual cluster are identified).

With respect to claim 20, Baba teaches:
wherein the requested data is specified in a data request transmitted to the file server by a user device, and wherein the file server is further configured to:
store an identifier map that stores a mapping between an identifier of a virtual cluster descriptor and a physical storage location at the file server if data corresponding 
responsive to the identifier map indicating that the requested data is stored locally at the file server, retrieve the requested data from the file server and providing the requested data to the user device (see paragraph [0080], where the user interface displays the results, also see paragraph [0128] and Fig. 16, where the data may be stored locally).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	March 20, 2021